 LETOURNEAUBROS.CONSTRUCTION CO.413LetourneauBrothersConstructionCompanyandCarpentersLocal 1792,affiliatedwithUnitedBrotherhood of Carpenters and Joinersof America.Case 17-CA-4596December 1, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYengaged principally in the residential construction industryin Sedalia,Missouri.Annually, Respondent has a grossvolume of business in excess of $500,000, and a directinflow in interstate commerce of purchased materialsvalued in excess of $10,000. Respondent admits, and I find,that it is an employer engaged in commerce,3 and that theCharging Party, herein also called the Union, is a labororganization, within the meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.TheEssential IssuesOn August 6, 1971, Trial Examiner Benjamin B.Lipton issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, and the Respondent filed abrief in answer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Trial Examiner:Thiscase, with allparties participating,was heard before me on June 2, 197 1,1in Sedalia,Missouri,upon a complaint by the GeneralCounsel2 alleging that Respondent violated Section 8(a)(5)and (1) of the Act.Upon the entire record in the case,with due considera-tion of the briefs filed by General Counsel and Respondent,and from my observation of the demeanor of the witnesseson the stand,Imake the following:FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONLetourneau Brothers Construction Company, hereincalledLetourneau or the Respondent, is a partnership1All dates are sequentiallyin 1970 and 1971except as specificallynoted.2The charge was filed by the Union,and served on Respondent byregistered mail, on March1, 1971.3E.g.,United Slate, Tile and CompositionRoofers, etc., AFL-CIO, LocalThe complaint alleges, in substance, (a) that SedaliaBuildersAssociation is an organization of buildingcontractors in the Sedalia area which exists for the purpose,interalia,of bargaining collectively on behalf of itsmembers, including Respondent; (b) that all carpenteremployees of the Association members constitute a singleappropriate bargaining unit; (c) that about May 25, 1970,theUnion and the Association reopened an existingcontract and agreed to a new contract for 2 years effectiveJuly 1; (d) that since November, and particularly onJanuary 19 and February 19, the Union requestedRespondent to execute , the contract and Respondentrefused; (e) since January 1, Respondent failed and refusedto abide by the terms of the contract; (f) about February 19,Respondent unilaterally offered its employees increases inwages and fringe benefits; and (g) that Section 8(a)(5) and(1) of the Act were violated. Respondent denies each ofthese allegations,, and additionally contends that all theoperative facts alleged in the complaint occurred prior tothe 6-month limitation period in Section 10(b) and aretherefore barred as substantive evidence.B.The Alleged Employer AssociationAs noted, the complaint specifically refers to the "SedaliaBuildersAssociation," and asserts that the carpentersemployed by the Association'smembersconstitute a singleappropriate bargaining unit. Elsewhere in the recordvarious othernamesare assigned to an association ofbuilding contractors in the Sedaliaarea.On this disputedissue, it affirmatively appears that there have never beenany bylaws,rules,membershiplists,dues, stationery, orwriting of any kind to reflect theexistenceof such anassociation.And the evidence is clear that no association,group, or agency has been authorized by any individualcontractor to negotiate on its behalf with any union, or tobind any such contractor in a multiemployer contractualrelationship.The particular contractors embraced in the purportedassociation at any given time are nebulously outlined. Onthe testimony of General Counsel'switnesses,they appearto comprise all commercial and residential contractors inthe Sedalia vicinity. At variouspoints inthe record, about12 such contractorsare mentionedby name.4 Over a periodof8to 10 years, from four to eight contractors,Union No. 57 (Atlas Roofing Co, Inc),131NLRB 1267;Hod Carriers,Building & General Laborers' Union of America, Local No. 652, AFL-CIO(Earl CWorley),147 NLRB 380.4Tempel-Callison Co.;William E Yarboro;William Garner; BillNorman; Heimsoth&Borchers,Eichholtz & Son; Dean Construction Co.;(Continued)194 NLRB No. 70 414DECISIONSOF NATIONALLABOR RELATIONS BOARDunidentified, have met separately on two or three occasionsto consult with each other on union contract negotiations.Ostensibly, a president and a secretary of the group are"elected," but the nature of the voting, the contractorspresent, and the functions and terms of office are obscure.Itwas testified that the current president, , MelvinHeimsoth, was elected at a meeting in the spring of 1970;but Heimsoth stated that he first became aware of his officein the fall of 1970 when Tempel called and simply told himhe was president. Yarboro testified that he has been thesecretary of the group for about 5 years. In January orFebruary 1971, Heimsoth attended two meetings withYarboro, Tempel, and Garner, and the addition of Normanon the second occasion. These contractors met to considerthe formation of an organization which would have bindingauthority on its members to negotiate with unions. Theproposition was not adopted. As particularly pertinent, theevidence indicates that Respondent never attended anycontract bargaining meetings between contractors and theUnion before the negotiations in question in 1970,infra.C.The Bargaining HistoryItwas broadly testified that, in the past, the Sedaliacontractors negotiated only with the Union and the CementFinishers. The purpose was to negotiate "the basis for thecontractsand the contracts were executed with theindividual contractor." There is no testimony concerningany particular bargaining meeting between the contractorsand the Union before 1970. The only prior existing contractin evidence, effective from January 1, 1968, until December31, 1970, is signed by only three contractors-Cramer,Yarboro, and Gentry Patterson. The agreement itselfambiguously states that it shall be in effect between theUnion "and the Contractors Association and/or theIndividual Contractors of-Sedalia."5 I find this was in fact acontract between the Union and each of the three signatorycontractors, rather than a contract with an associationbinding on other contractors who did not sign. Generaltestimony was given by Union Agent Middleton, based oninformation he had received from union members, that theterms of this contract were followed by other Sedaliacontractors.Without identification of particular contrac-tors or a showing of actual knowledge by Middleton, suchtestimony cannot quite be regarded as probative evidence.However, it may be inferred from the record that some ofthenonsignatory contractors recognized and largelyadhered to the rates provided in the Union's contract asreflecting the prevailing wage in the area. As to thiscontract,Respondent's testimony is that it tried to payunion scale or better; as for example, it paid 25 cents anCramer Construction Co , Gentry Patterson; Charles Patterson; Potts; andLetourneauBrothersConstructionCo Business Agent Richard CMiddleton testified that, in November 1970, he made a list of 10 to 12member contractors verbally given to him by Yarboro as secretary of the"Builders Association."5On a separate slip of paper stapled to the exhibit there appears atypewritten and handwritten statement listing eight named contractors,including Respondent, as "members Sedalia Contractors Association." Thelistwas not offered or admitted as being part of the contract, and wasotherwise not identified as to source.6The letter itself was not produced in evidence.7The testimony of Letourneau and General Counsel's witnesses Tempeland Yarboro is consistent in this regard. I am unable to accept the versionhour above the contract rate to its foreman and certainother carpenters. In other respects, Respondent did notconform to specific contract provisions, e.g., payment of ahigher wage rate on commercial, as opposed to residential,jobs; and the Union never protested that Respondent failedto abide by the contract. In Respondent's experience, theonly union contract it ever signed was with the LaborersUnion in 1968 covering one employee of a subcontractor.Thus, it seems entirely clear that there was no bargaininghistory, based on contract or practice, between the Unionand any of the Sedalia contractors which would justify thefinding of an associationwide or multiemployer bargainingunit prior to the 1970 negotiations-more especially aswould be binding on Respondent.D.The 1970 Negotiations and Subsequent EventsAbout April 1970, Yarboro received a letter from theUnion'sbusinessagent,John Stanton, requesting areopening of the contract, which was due to expireDecember 31, 1970.6 Yarboro then made arrangement formeeting with the Union. It is found that two meetings wereheld at the union hall between certain contractors and theUnion approximately in May and June 1970; and oneinterveningmeeting was held among certain contractorsalone, in Tempel's office, relating to contract negotiations.Leo Letourneau first appeared at the separate contractors'meeting, and was present only at the second meeting withthe Union .7 Apart from Letourneau, the contractors whomet with the Union were-Yarboro, Garner, Tempel, andBorchers .8 In attendance for the Union were five or sixrepresentatives, including Middleton and Montgomery.At the first bargaining meeting, the parties wereconcerned mainly with the Union's request for an increasein wage rates. Certain other fringe benefits were discussed,and the contractors agreed to contribute 2 cents an hourinto a joint apprenticeship fund. The existing contractcontained separatewage rates for commercial andresidential work (e.g., $4.60 an hour for commercial, and$4.35 for residential). Some of the contractors wereconsidered primarily commercial (Tempel and Borchers),and some primarily residential (Garner and Letourneau).9The Union proposed a wage increase (apparently forcommercial jobs) of $2 per hour to be effected in 6-monthstages during a 2-year contract. 10 The contractors agreed toincrease the rate differential between commercial andresidential jobs.ofRichard C. Middleton and Ivan Montgomery, officers of the Union,who placed Letourneau at both meetings with the Union. In any case, thefinal result would not be affected8Borchers represented the firm of Heimsoth&Borchers.Heimsoth,who was included by Yarboro as one of the participants, testified that henever attended any meeting with the Union.9 Letourneau stated that generally 5 to 10 percent of his work iscommercial.ioThe sequenceand substance of the wageproposalsandcounterproposalsare not clear or consistentin the testimony of GeneralCounsel'switnesses.The conflicts,however,arenot of materialconsequence,in view of the basic positions stated on each side and theterms of the contract ultimately reached. LETOURNEAUBROS.CONSTRUCTION CO.415At the subsequentmeetingofthecontractorsthemselves,ii Letourneau indicated that he could not agreeto a reopening, as he had no contract, and that he could notprofitably operate with the Union's requested raise andwould not go along.At the second meeting with the Union, ContractorGarner counterproposed a 2-year contract with wageincreases of $1.33 for residential jobs, as follows: 25 centson July 1, 1970; 35 cents on January 1, 1971; 35 cents onJuly 1, 1971; and 38 cents on January 1, 1972. This offerwas accepted by the Union, together with a total increase of$1.90 in the commercial rate over the contract term.Letourneau firmly stated his opposition to the raiseaffecting residential jobs, but indicated he would pay thecommercial rate if he performed such work.12 It was notuntilNovember 1970 that the Union had the contractsprinted and that various contractors were asked to sign.When approached, Letourneau refused to sign, and herequested a separate (i.e., different) contract for his firm,which the Union declined. Only four contractors executedthe contract, each on an individual basis: Yarboro andEicholz on November 16, 1970; Garner on March 8, 1971;and Tempel on or about February 1, 1971. In signing thelatter contract, Tempel wrote and initialed the followinglanguage: "Subject to approval by the Sedalia ContractorsAssociation." The other executed contracts contain no suchentry. As a witness, Tempel did not explain the meaning ofthis addition. There is no evidence that the contractorssubsequentlymet as a group to approve the contract aswritten.13On July 1, 1970, Letourneau did not pay the first rateincrease in the contract. In mid-July, after he wasapproached by a carpenter employee to pay the prevailingwage, he granted the increase effective as of July 1.Throughout the summer of 1970, Letourneau performedwork on a commercial job, but did not pay the commercialrate.Nor does it appear that he contributed to the pointapprenticeship fund. As of the present, he is paying some ofhis carpenters above the union scale.An employee testified that, on December 31, 1970, at aNew Years' party held in the Letourneau home, theemployees were told by Letourneau that he could not paythe increase due under the contract on January 1, 1971, andthat "if anybody doesn't like it, they could find work someplace else." General Counsel alleged in the complaint as anindependent violation of Section 8(a)(1) that Letourneauhad said, in this context, he was "going non-union." Theallegation will be dismissed.On January 19, 1971, the Union arranged and held a11Tempel, Garner, Borchers, Patterson, and Letourneau.12Middleton testified that at one of the negotiating sessions (he was notsure which one), Letourneau proposed a raise of 65 cents over 2 years, andthat this was rejected by the Union at the following meeting Tempel andYarboro gave no such testimony. Whether Letourneau made such aproposal at the single bargaining meeting he attended, I find it immaterialin the disposition of the ultimate issues13As earlier shown, Heunsoth had been designated president of thecontractors group in the fall of 1970 His firm did not sign the 1970contract, nor any previous contract.14This was testimony of the job steward, which I construe to mean thatLetourneau could not operate, as in the past, by paying the contract unionscale in residential work.15 It is unclear which meeting on February 19 preceded the other, but itmeeting with Letourneau and six of his carpenters at theunion hall. Letourneau refused again to sign the contract,and said that he would consider signing if the Unionorganizes all the other residential contractors. He asked tonegotiate a separate contract, and was refused, assertedlybecause it was contrary to the Union's bylaws. MiddletontestifiedthatLetourneau then indicated that unless hecould get such a contract, he would "go CIU" or "go non-union." The outcome of the meeting was that the Union"would give Letourneau and his employees 30 days." OnFebruary 19, 1971, there was a further meeting at the unionhall,with generally the same parties present. The Unionindicated it would begin picketing Letourneau on February22 if he did not adhere to the contract. Letourneau repliedthat he "didn't give a damn" about the contract. He wouldpay $6 an hour for his better men, and let some men go. Hefurther stated the proposition that he would pay hiscarpenters $240 a week, guarantee 24 months of work,establisha pension program of $30 a month uponretirement age of 62, and institute a profit-sharing policy,such as a bonus, for those who worked for him Monday,February 22. These proposed terms were put into writingand signed by both Letourneau brothers. Also on February19, four carpenter employees were at the Letourneau home,near the jobsite, to obtain their regular paychecks.Letourneau told them he could not pay the contract wageincrease; there was too much competition from nonunionbuilders; he would either operate nonunion or go broke;14and he did not feel that all his carpenters were equal orshould be paid the same wage. He offered the employeesthe same wage and fringe proposal, described above, whichwas put into writing at the union hall that day. His admittedpurpose was to induce the carpenters to stay with the firmwhile it was being picketed.15 Whether the terms of thisoffer were actually put into effect is not indicated.E.Concluding FindingsStated for the purposes of this case, the test of amultiemployer bargaining unit is whether the employers inquestion "have indicated from the outset an unequivocalintention to be bound in collective bargaining by grouprather than individual action." 16 More specifically, as theissuesare framed in the complaint, the immediate questionsare whether Respondent was bound to the terms of the 1970contract by virtue of (1) its inclusion in a prior existingassociation or multiemployer bargaining unit, or (2) by theindependent evidence of its conduct in the 1970 contractnegotiations. As already indicated, the evidence is consider-ably deficient to support a finding on the first ground.may be inferred, particularly from the reference to the picketing, that themeeting at the Letourneau home occurred later in the day.16E.g.,Weyerhaeuser Company, et a!.,166 NLRB 299. Cf.The KrogerCo. 148, NLRB 569, 573-holdingthat inmultiemployer bargaining aunion and an individual employer member of the group are notautomatically precludedfrom negotiatingseparately on limited matters ofpeculiar concern to the individual employer. Where the employer memberhas indicated the requisiteintentionto be bound in collective bargainingby group action, the multiemployerunitis appropriate even though theemployer may not have specifically delegated to an employer group theauthority to represent it in collective bargaining, or given the employergroup the power to executeagreements on itsbehalf, or where somecontracts have not been signed by all members of the group. 416DECISIONS OF NATIONALLABOR RELATIONS BOARDRegarding the 1970 negotiations, it is essentially shown thatRespondent attended a separate meeting among severalcontractors, participated in the second of two bargainingmeetings with the Union, but that it stoutly voiced itsrefusal to accept the proposed terms, and declined toexecute the contract when proffered. As to Respondent, orindeed any of the amorphous group of Sedalia contractors,itcould scarcely be held on this record that there was anunequivocal intent to be bound by group bargaining. Of the12 Sedalia contractors named in the record at one point oranother, only 4 individually signed the negotiated 1970contract, and only 3 were shown as party to any priorcontract.Entirely too much reliance is placed by theGeneral Counsel on evidence, of a highly generalizedcharacter, that some nonsignatory contractors, includingRespondent, tended to adhere to prevailing wage ratesreflected in the Union's contract in the area. Even assumingthe prior existence of a multiemployer or association unit, itis not sufficient to bind nonmember employers solely on ashowing that they have adopted the terms of a contractnegotiated by the multiemployer group.17 All that is reallyevident here is that some of the Sedalia contractors, invarying combinations, informally associated themselves atdifferent timesmerely for the sake of convenience inbargaining with the Union, without any intention to bebound contractually as a group.isThe complaint allegations that Respondent violatedSection 8(a)(5) by refusing the Union's requests sinceNovember, and particularly on January 19 and February19, to execute the 1970 contract, and by refusing, sinceJanuary 1, to abide by the terms of such contract-must bedismissed as devoid of merit. That Respondent orallyconsented, in the course of the bargaining discussions, topay an increased commercial wage rate, and that itsubsequently failed to make such payment, is not alleged17 See, e.g,Moveable Partitions, Inc,175 NLRB No. 149.18E.g.,Council of Bagel and Bialy Bakeries, etc,175 NLRB No. 14819While a serious question would arise from Respondent's defenseand certainly cannot be found as a violation, absentRespondent's commitment to the full 1970 contract.There remains the further allegation that Respondent, onFebruary 19, unilaterally offered its employees increasedwages and fringe benefits. Under the complaint, GeneralCounsel has proceeded solely on the premise of a singleappropriate bargaining unit consisting of all carpentersemployed by members of the Sedalia Builders Association,which purportedly includes Respondent. The existence ofsuch a unit was plainly not established. It generally appears,although the question was not specifically litigated, that amajority of Respondent's carpenterswere members of theUnion. Assuming an appropriate unit confined to Respon-dent as a separate employer, a refusal-to-bargain violationwould not he under the facts presented herein. The Uniondid not seek recognition or bargaining in such a unit. And itrejected Respondent's request for a separately negotiatedcontract limited toRespondent's carpenters. ItwasRespondent's practice to deal with its, carpenters individu-ally in hiring and arranging conditions of employment. OnFebruary 19, Respondent made thesame offerdirectly toemployees which it specified at a meeting with the Unionthe same day in the presence of employees. The Unioncould reasonably have viewed Respondent's proposal as abasis for negotiating an individual contract with Respon-dent. However, such a course of bargaining had been ruledout by the Union and renderedfutile asto Respondent. Ittherefore cannot, in any event, be held that Respondentunlawfully sought to bypass the Union or to derogate fromitsrepresentative status by dealing directly with itscarpenter employees in such circumstances.RECOMMENDED ORDERAccordingly, it is hereby recommended that the com-plaint be dismissed in its entirety.19predicated on the 6-monthlimitationperiod under Section 10(b), it is notnecessary to reach orpass on such issue in viewof the substantial failure ofthe General Counsel tosustain the factual allegationsof the complaint.